The opinion of the court was delivered by
Johnson, P. J. :
The sole question in this case is as to the constitutionality of chapter 124 of the Laws of 1891. It is admitted by the briefs of both parties that, if this law is constitutional, the court erred in rendering judgment for the plaintiff below, but if the law is unconstitutional the judgment of the district court should be affirmed.
The title of the act is, “ An act regulating the fees and salaries of county treasurer, county clerk, county attorney, probate judge, register of deeds, clerk of the district court, surveyor, superintendent of public instruction, coroner and sheriff of Montgomery county, Kansas.” This is a special act to regulate the fees and salaries of the county officers' of Montgomery county, but its validity is not challenged on account *289of its being a special law where a general law could be made applicable. It is conceded that the supreme court of this state has irrevocably established the doctrine that the legislature must necessarily determine whether its purpose can or caiinot.be expeditiously accomplished by a general law ; and it is not now an open question as to whether the framers of the constitution intended to prohibit local laws where general laws could be made applicable.
The constitutionality of this act is challenged for the reason that it fails to fix a definite time when all of its provisions shall take effect and be in force, and therefore is in conflict with that clause of section 19 of article 2 of the constitution of the state which reads : “The legislature shall prescribe the time when its acts shall be in force.” Sections 2 to 15, both inclusive, designate the fees and salaries that the several county officers named in the title of the act shall receive for their services. Section 17 reads : •
‘ ‘ This act shall take effect and be in force from and after its publication in the statute-book, and after the present term of the officers hereinbefore named, respectively, shall have expired.”
The term of office of the several officers named in the act expired at three different times, and the contention is that this act, by the plain provisions of section 17, is intended to make the act take effect-as to ' each of the officers named at the expiration of the term of the officers, and thereby intending that the law shall take effect at three several times, as each office expires, and this question depends upon the fair construction of the language expressed by the author of the bill.
In order to ascertain the real meaning and sense of a statute, there should be an examination of the entire act, to gather the intention and meaning of each *290section, sentence and word employed by the legislature. From an examination of this statute, we find that it is intended to change the compensation thereafter to be paid to the county officers of Montgomery county, Kansas, and the act was not intended to interfere with the fees and salaries of the persons who then held the several offices in that county. Section 17 provides that the act shall take effect and be in force from and after its publication in the statute book, and after the present term of the officers herein-before named, respectively, shall have expired. It is insisted by counsel for plaintiff in error that the plain construction of this section means that the act shall take effect upon the expiration of the terms of all the officers named ; that it takes effect as an entirety. We do not think that the language used in this section is susceptible of this construction. We think the words, “and after the present term of the officers hereinbefore named, respectively, shall have expired,” refers to each officer as his term expires. 'Phe legislature intended this act to take effect at three different times, on the expiration of the term of each of the respective occupants thereof.
Potter’s Dwarris on Statutes and Constitutions, page 145, says:
‘ ‘ Whether courts are interpreting an agreement between parties, a statute, or a constitution, the thing to seek is the thought which it expresses. To ascertain this, the first resort in' all cases is to the natural signification of the words employed, in the order and grammatical arrangement in which they stand. If, thus regarded, the words embody a definite meaning, which involves no absurdity, and no contradiction between different parts of the same writing, then that meaning apparent upon the face of the instrument is the one which alone we are at liberty to say was intended to be conveyed. In such case there is *291no room for construction. That which the words declare is the meaning of the instrument; and neither the courts nor the legislature have a right to add to or take away from that meaning.”
Tested by this rule, we must have due regard for the words employed by the author of this act, and give to the words used their plain, ordinary meaning in the order in which they occur in the sentence. The word “respectively,” as used in this statute, is intended to limit and qualify the words “ after the present term of the officers hereinbefore named shall have expired,” and applies to each of said officers singly, and, as thus construed, the act was to go into force as to each officer named as the term of his office expired, and for this reason this act is obnoxious to the constitutional provision requiring the legislature to fix a definite time for all of its acts to take effect.
In the case of Comm’rs of Miami Co. v. Hiner, 54 Kan. 334, Johnston, J., delivering the opinion of the court, says :
“The constitutional limitation referred to provides that ‘the legislature shall prescribe the time when its acts shall be in force.' This provision plainly requires that the legislature shall fix a single, definite time when its acts as an entirety shall become a law. According to the practice and legislative course in this state, the last section of every act fixes a definite time when the act as a whole shall go into effect. It is .sometimes by publication in a newspaper, in the statute-book, or at some time fixed after a publication has been made. It was not intended that one section or provision of an act should become a law while other sections or provisions of the same act were in an inchoate and embryonic stage. A legislative act, whether general or special, is passed as an entirety, approved as an entirety, and the generally accepted interpretaron of the constitutional limitation is that it must i. come a law as an entirety.”
*292This act being obnoxious to the plain provision of i he constitution, the district court did not err in overruling the demurrer of the defendant below and rendering judgment for the plaintiff below.
The judgment of the district court, is affirmed.
All the Judges concurring.